               Case MDL No. 2942 Document 369 Filed 06/02/20 Page 1 of 4



                      BEFORE THE UNITED STATES JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATION


    In re: COVID-19 Business Interruption Protection                   MDL No. 2942
    Insurance Litigation


                                   INTERESTED PARTY RESPONSE

          This Interested Party Response is submitted, pursuant to Rule Pursuant to Rule 6.2(e) of

the Rules of Civil Procedure of the United States Judicial Panel on Multidistrict Litigation

(“JPML”), on behalf of 32 parties, who are plaintiffs in 30 related actions in this proposed

multidistrict litigation (“MDL”) (the “Related Actions”), whose cases are pending in 14 judicial

districts throughout the United States.1

          The Related Actions are pending in the District of Connecticut (5), the District of

Massachusetts (1), the District of Nevada (2), the District of New Jersey (2), the Eastern of

Pennsylvania (8), the Eastern District of Virginia (1), the Middle District of Alabama (1), the

Northern District of Alabama (1), the Northern District of California (1), the Northern District of

Georgia (1), the Southern District of Ohio (1), the Southern District of New York (4), the Western

District of Pennsylvania (1), and the Western District of New York (1).

          The Interested Parties filing this Response are Rencana LLC d/b/a Core Reform Pilates (D.

Conn.), Consulting Advantage Inc. (D. Conn.), Little Stars Corporation d/b/a The Little Gym of

Gilbert (D. Conn.), Dotexamdr PLLC (D. Conn.), Harvey B. Pats, M.D.P.A. (D. Conn.), Accents

in Sterling Inc. d/b/a Rare Earth Gallery (D. Mass.), Gaming Entertainment Touch Tech (D. Nev.),

M&J Churchfield Family Limited Partnership d/b/a Double Dice RV Park (D. Nev.), M. Ilhan

Uzel, DMS, DSC, d/b/a Mercer Center For Implants and Periodontics at Princeton (D.N.J.),


1
    A list of the Related Actions at issue is attached hereto as Exhibit “A.”
            Case MDL No. 2942 Document 369 Filed 06/02/20 Page 2 of 4



Ambulatory Care Center, PA (D.N.J.), Jul-Bur Associates, Inc. (E.D. Pa.), Julie’s Bottega (E.D.

Pa.), Eric R. Shantzer, DDS d/b/a Richboro Dental Excellence (E.D. Pa.), Humans & Resources,

LLC doing business as Cadence Restaurant (E.D. Pa.), Chester County Sports Arena (E.D. Pa.),

Sidkoff, Pincus & Green PC (E.D. Pa.), Jabz Chandler II LLC (E.D. Pa.), Len Hayko Promotions,

LLC (E.D. Pa.), Crunch Logistics Inc. T/A Monty’s Sandwich Shop (E.D. Pa.), Sunsations

Tanning Salon LLC (E.D. Pa.), L&L Logistics and Warehousing Inc. d/b/a L&L Trucking (E.D.

Va.), Eagle Eye Outfitters Inc. (M.D. Ala.), Southern Dental of Birmingham, LLC (N.D. Ala.),

Mortar and Pestle Corp. d/b/a Olea Restaurant (N.D. Cal.), KD Unlimited Inc. d/b/a The Artisan

Gathering Salon (N.D. Ga.), New Super China Buffet Inc. (S.D. Ohio), Sharde Harvey DDS PLLC

(S.D.N.Y.), Slate Hill Daycare Center, Inc (S.D.N.Y.), Gammon and Associates, Inc. (S.D.N.Y.),

James Servedio (S.D.N.Y.), Liberty Corner Tavern, Inc. (W.D. Pa.), and Laser Spa of Rochester,

LLC doing business as Spitale Laser Spa Salon (W.D.N.Y.).

       The Interested Parties are represented by undersigned counsel who also represent the

plaintiffs who filed the Motion for Transfer and Coordination or Consolidation Under 28 U.S.C.

§1407 (ECF No. 1) (the “Motion for Transfer”) – LH Dining LLC doing business as River Twice

Restaurant and Newchops Restaurant Comcast, LLC (collectively, the “Movants”). The Motion to

Transfer seeks to transfer all related actions to the Eastern District of Pennsylvania for coordinated

or consolidated pretrial proceedings. See ECF No. 1. The Interested Parties respectfully submit

this response to join and support Movants’ Motion to Transfer and the Eastern District of

Pennsylvania as the appropriate forum.

       For all the reasons articulated in the Motion to Transfer, as well as additional submissions

to be made by the Movants, the Interested Parties believe that the related actions satisfy the criteria

for centralization under 28 U.S.C. §1407 for coordinated or consolidated pretrial proceedings, and



                                                  2
            Case MDL No. 2942 Document 369 Filed 06/02/20 Page 3 of 4



that the Eastern District of Pennsylvania is the preferred forum for this litigation. The Interested

Parties include plaintiffs from 10 actions currently pending in the Eastern District of Pennsylvania

who support that location and the remaining Interested Parties, whose actions are spread

nationwide across 13 additional judicial districts, also support the Eastern District of Pennsylvania

for the reasons set forth by Movants including its convenient and accessible location and its

experience in handling complex multidistrict litigation.

Dated: June 2, 2020                           Respectfully submitted,


                                              /s/ Arnold Levin____________________
                                              Arnold Levin, Esquire
                                              Frederick Longer, Esquire
                                              Daniel Levin, Esquire
                                              Keith J. Verrier, Esquire
                                              LEVIN SEDRAN & BERMAN LLP
                                              510 Walnut Street, Suite 500
                                              Philadelphia, PA 19106-3697
                                              Telephone: (215) 592-1500
                                              Facsimile: (215) 592-4663
                                              Email: alevin@lfblaw.com
                                              Email: flonger@lfsblaw.com
                                              Email: dlevin@lfsblaw.com
                                              Email: kverrier@lfsblaw.com


                                              Richard M. Golomb, Esquire
                                              Kenneth J. Grunfeld, Esquire
                                              GOLOMB & HONIK, P.C.
                                              1835 Market Street, Suite 2900
                                              Philadelphia, PA 19103
                                              Telephone: (215) 346-7338
                                              Facsimile: (215) 985-4169
                                              Email: rgolomb@GolombHonik.Com
                                              Email: KGrunfeld@GolombHonik.Com

                                              W. Daniel “Dee” Miles, III
                                              Rachel N. Boyd
                                              Paul W. Evans
                                              BEASLEY, ALLEN, CROW, METHVIN,
                                              PORTIS & MILES, P.C.


                                                 3
Case MDL No. 2942 Document 369 Filed 06/02/20 Page 4 of 4



                         P.O. Box 4160
                         Montgomery, AL 36103
                         Telephone: (334) 269-2343
                         Facsimile: (334) 954-7555
                         Email: Dee.Miles@BeasleyAllen.com
                         Email: Rachel.Boyd@BeasleyAllen.com
                         Email: Paul.Evans@BeasleyAllen.com


                         Attorneys for the Interested Parties




                            4
